Learned, P. J.,
(concurring.) Chapter 298, Laws 1883, is the law es-tablishing the city government of Albany,—in ordinary language, its char-ter. Title 11 of that section is entitled, “Reducing and Vacating Assessments.” Its first section begins: “No assessment that may be hereafter levied shall be void or shall be vacated by any court because of a failure on the-part of the contractor to comply,” etc. It then provides for proceedings by tax-payers and owners during the progress of the work to prevent payment, to the contractor if his work is not properly done, and it closes with the-words, “And all assessments heretofore levied in the city of Albany, proceedings to vacate, review, or set aside which were not pending January 7,. 1883, are hereby validated and confirmed.” The act was passed April 23d. The second section of the title provides that if, in the proceedings rela-. tive to any assessments in the city, any fraud or defect in the work or substantial error shall be alleged, the party aggrieved may apply to a judge - of the supreme court or to the county judge to have the assessment vacated. Section 3 provides that in such proceeding the assessment may be vacated, “and hereafter no suit or action in the nature of a bill in equity- or otherwise shall be commenced for the vacation of an assessment in said city, or to remove a cloud upon title arising from any assessment hereafter-made. Owners of property shall hereafter, in proceedings to reduce or va-. cote or stay payment of assessments, be confined to the form of proceed-, ing in this title mentioned.” Section 1 of this title by its terms applies, only to assessments made after the passage of the act. Section 2, which, authorizes proceedings of the kind taken in this case, does not expressly say to what assessments it is applicable. But section 3 in its first sentence declares what may be done in proceedings thus taken, and the same senteneecontains the words above quoted, prohibiting thereafter any suit to vacate or to remove a cloud upon title arising from any assessment thereafter made.. It is plain, then, that the prohibitory clause applies only to suits in respect, to assessments thereafter to be made. Since, then, the ground of the prohibition is the establishing of a new and peculiar remedy, it must be that the-new and peculiar remedy applies to the cases as to which actions are prohibited, and not to any other. To say that a part of a sentence applies to all-cases, and the conclusion only to cases thereafter arising, is unreasonable, unless the language compels such a construction, and when the evident ground of the prohibition of actions is the substitution of a different mode of' relief, it is obvious that the substituted relief and the prohibition are co-extensive. If the prohibition applies only to assessments thereafter made, so., does the substituted remedy; otherwise we have this condition: That as to,. assessments made before the act the aggrieved party may adopt either the remedy taken in this case or the action in equity or at law, as the case may be; while as to assessments made after the passage of the act he is confined.. *590¡to the remedy taken in this case. Then follows the other clause above quoted, that “owners of property shall hereafter,” etc. Now, it is true that this clause does not say “assessments hereafter made,” but speaks generally of •assessments. Still we have the word “hereafter," and we must construe the clause with reference to the preceding clauses, of which it seems to be a repetition. The previous clause had prohibited an action td vacate an assessment •or to remove a cloud where the assessment was thereafter made. . This clause repeats the idea that owners of property shall hereafter be confined to the new proceeding; that is, in regard to assessments in respect to which actions are prohibited. Now, if we turn back to section 1, we find that all assessments heretofore levied (with certain exceptions immaterial to this case) are vali■dated and confirmed. Without inquiring then at the present time as to the legal effect of this clause, we can plainly see the intention of the legislature ■as to subsequent clauses. It cannot be that the legislature declared all assessments theretofore levied to be validated and confirmed, arid then went on ■to establish a procedure for invalidating the very assessments which they had just declared to be valid. Even if that validating clause had no legal effect in its operation, still it would show that the subsequent clauses giving a mode for vacating assessments could not have been intended to apply to assessments ■already levied, which were declared to be validated and confirmed. Such a construction would make the legislature guilty of a palpable inconsistency in first declaring all previous assessments valid and confirmed, and then saying that owners of property may take certain specified proceedings to vacate these ■assessments. Evidently, then, the legislature could not have meant this. All inconsistency is, however, removed when we construe the subsequent provisions to apply, like the first sentence in section 1, to assessments thereafter •levied. Thus we shall also follow the ordinary rule that a retroactive effect is not to be given, unless the language expressly requires it. Whitney v. Thomas, 23 N. Y. 281. In this view the present proceeding was unauthorized, as the assessment was levied before the passage of the act.
Further, as to the effect of the validating clause: In Ensign v. Barse, 107 N. Y. 346, 14 N. E. Bep. 400, and 15 N. E. Bep. 401, the very important and sensible distinction is stated between defects which are jurisdictional under ■the law as it stood when the proceeding was had, and those other defects which are so jurisdictional that the legislature could not have dispensed.with what was lacking, and therefore could not cure the omission by subsequent legislation. For instance, a man’s property cannot be taken away without •due process of law, including notice to him. A proceeding, therefore, even ■in the mode provided by law, which was defective in this respect, could not be validated. To validate it would be to violate a constitutional right. On the other hand, the legislature may authorize cities to improve streets with or without petition of adjacent owners. The legislature may leave it in the absolute discretion of the city authorities whether and how they shall grade, pave, and sewer the streets. If the legislature lias required the presentation of a petition of certain persons, before the city authorities shall do these acts, the legislature may say that these acts shall be valid, although such petition was not fully obtained. In People v. Turner, 117 N. Y. 227, 22 N. E. Rep. 1022, the question was as to the title of land, and this question arose as to a ■title acquired under an assessment. It was held that a statute was valid whicli limited in effect the time within which the validity of the assessment sale could be questioned. In People v. Brooklyn, 71 N. Y. 495, the court concede the power of the legislature to legalize assessments, but say that the language of the section is too loose and indefinite to include those in question. The section under discussion provided for the reducing assessments and the ■confirmation of those reduced, and the court did not decide that an assessment could not be confirmed when the petition was insufficient. In Clementi v. Jackson, 92 N. Y. 591, it was held that the validating act only validated *591the taxes sub modo, and not the sales. Lennon v. Mayor, 55 N. Y. 361, does not pass on the question involved here. Admitting, then, for the purpose of the argument, that the petition in the present case was not sufficient to authorize the common council to act, is there any reason why the legislature may not declare the action of the common council to be nevertheless valid? This action of the common council is not judicial; it is executive or administrative. If the common council were a court to decide between the parties, and one party had not been heard, very possibly the legislature could not validate the act. But that is not this ease. The restriction on the common council, that a petition with a certain number of signers must be presented, touches no constitutional right. It might have been dispensed with by the legislature, and if the legislature might have dispensed with that restriction originally, then they have the power to say that its omission shall not invalidate the act, unless it were required by the constitution. On the question of fraud the case of Dederer v. Voorhies, 81 N. Y. 153, was decided on the peculiar language of the validating act, which only declared the assessment regular notwithstanding any irregularity in form and substance. This was held not to include actual fraud. The language in this act has no limitation: “All assessments are hereby validated and confirmed.” If the act has any force it must cover every óbjection, not constitutional, which could be made. Icon-cur, therefore, in the reversal of the orders as stated by my Brother Lardón in his opinion.